Citation Nr: 0935436	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial increased evaluation for the 
Veteran's service-connected osteoarthritis, left hip, 
currently rated as 10 percent disabling.

2.  Entitlement to an initial increased evaluation for the 
Veteran's service-connected osteoarthritis,  right hip, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for the Veteran's 
service-connected chondromalacia patella and anterior 
cruciate ligament deficiency, left knee, currently rated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for the Veteran's 
service-connected patello-femoral syndrome, right knee, 
currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to October 
1988.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).    


FINDING OF FACT

In a September 2009 statement to the Board, the Veteran 
stated that he no longer wished to pursue an appeal on the 
issues of entitlement to increased evaluations for his 
service-connected osteoarthritis, left and right hips; 
chondromalacia patella and anterior cruciate ligament 
deficiency, left knee; and patello-femoral syndrome right 
knee; as well as entitlement to TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to the issues of entitlement to 
increased evaluations for his service-connected 
osteoarthritis, left and right hips; chondromalacia patella 
and anterior cruciate ligament deficiency, left knee; and 
patello-femoral syndrome right knee; as well as entitlement 
to  TDIU, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R.  §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran, in a written statement 
submitted to the Board in September 2009, withdrew his appeal 
as to the issues of entitlement to increased evaluations for 
his service-connected osteoarthritis, left and right hips; 
chondromalacia patella and anterior cruciate ligament 
deficiency, left knee; and patello-femoral syndrome right 
knee; as well as entitlement to TDIU.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration of these issues.  Accordingly, the Board does 
not have jurisdiction to review the appeal of these issues 
and they are dismissed without prejudice.  


ORDER

The appeal as to the issues of entitlement to increased 
evaluations for his service-connected osteoarthritis, left 
and right hips; chondromalacia patella and anterior cruciate 
ligament deficiency, left knee; and patello-femoral syndrome 
right knee; as well as entitlement to TDIU, is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


